DETAILED ACTION
This office action is in response to application 17/357,953 filed on 06/24/2021.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Sukhwani (Sukhwani et al., US 2014/0032516 A1) in view of Hashemian (an article titled “Condensed Table of Huffman Coding, a New Approach to Efficient Decoding” by Reza Hashemian, Life Member, IEEE published in the IEEE Transactions on Communications, Vol. 52, No 1, January 2004.)

Regarding claim 1, Sukhwani teaches An accelerator, comprising: a memory configured to store a dictionary table; (Sukhwani Fig. 5 and supporting para [0046]-[0048] that discloses a scan tile 500 which may be incorporated into a hardware accelerator and includes a dictionary 543 which is an example of a dictionary table.) 

However, Sukhwani does not disclose the detail of addressing related to the dictionary thus does not disclose an address generator configured to generate an address in the dictionary table  in the memory based at least in part on an encoded value, the encoded value with an encoded width; and an output filter configured to filter a decoded value from the dictionary table based at least in part on the address, the decoded value with a decoded width, wherein the accelerator is configured to support at least two different encoded widths. 
Hashemian, of a similar field of endeavor, further discloses an address generator configured to generate an address in the dictionary table (Hashemian page 3, column 2, lines 15-35 discloses generating an address to the symbols in the dictionary address Table II SGHT.) in the memory based at least in part on an encoded value, (Hashemian page 3, column 2, lines 15-35 discloses an input stream CS which may represent the data in a compressed form where the first bits of the compressed data represent Augmented Code-word C value shown in TABLE III CHT  which is used to generate an address in the dictionary table used to obtain the equivalent symbol value for the compressed data and these two bits are an example of part of an encoded value) the encoded value with an encoded width; (Hashemian TABLE III. CHT that contains a Code-length L and supporting paras table 2, column 2, lines 34-40   Thus the symbols in table II SGHT point to the code-words that those symbols are equivalent to and they have a code-length as detailed in the Code-length L value) 
and an output filter configured to filter a decoded value from the dictionary table based at least in part on the address, (Examiner notes that consistent with page 12, lines 11-2 of the instant application, an output filter configured to filter a decoded value from the dictionary table is interpreted to be a means to extract or obtain the value for the symbol based on the address.  Hashemian, page 2, column 2 discloses the solution is directed to decoding (i.e. filtering) an (encoded) input bitstream. ) the decoded value with a decoded width, (Hashemian page 2, TABLE III that shows a code-length L value, which is an example of a decoded width.  See also Hashemian, page 2, column 2, line 40 through page 3, column 1, line 35 that explains how the code-length value is used to identify the symbol address so that the symbol may be extracted using the codeword.) 
wherein the accelerator is configured to support at least two different encoded widths. (Hashemian page 2, TABLE II that shows a plurality of code-length L values (3, 6, 7, and 8).   See also Hashemian, page 2, column 2, line 40 through page 3, column 1, line 35 for a detailed explanation of how the plurality of code widths are used to decode the codeword into an address of a symbol used to lookup the symbol.)
Sukhwani and Hashemian are in a similar field of endeavor as both relate to using data dictionaries to compress data.   Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed limitations to incorporate the Hashemian data dictionary implementation into the solution of Sukhwani that uses a data dictionary.   One would be motivated to do so in order to (Hashemian, page 3, column 2, Conclusions) provide a memory-efficient and high-speed search technique for encoding and decoding symbols using Huffman coding that reduces the dictionary table size compared to the original Huffman table and is also faster because of shorter searches.  Thus applying a known technique to a known device (method, or product) ready for improvement (i.e. applying Hashemian dictionary compression implementation to Sukhwani that implements dictionary compression)  to yield predictable results (Improved table size and search speeds).
The reasons for obviousness for combining Hashemian into Sukhwani in claims 2-7 are the same as detailed in claim 1 above.


Regarding claim 2, Sukhwani and Hashemian teaches all of the limitations of claim 1 above.  Sukhwani further teaches wherein the accelerator is configured to read a dictionary page from a storage device and store the dictionary page in the dictionary table in the memory.  (Sukhwani [0051] discloses that the dictionary is downloaded from the host into the dictionary buffers of the hardware accelerator, where the host is an example of a storage device given the host stores the dictionary.)


Regarding claim 3, Sukhwani and Hashemian teaches all of the limitations of claim 1 above.  Sukhwani further teaches wherein the accelerator is configured to read an encoded data page from a storage device, decode the encoded data page to produce a decoded data page, (Sukhwani [0040]-[0041] discloses that the solution is directed to decoding data stored in one or more compressed pages 423.) and write the decoded data page to at least one of a second memory of the storage or a third memory of a host machine.  (Sukhwani [0040] discloses that the accelerator may write the decoded data back to the main memory 4222 of the host CPU using a direct memory access (DMA) operation.)


Regarding claim 4, Sukhwani and Hashemian teaches all of the limitations of claim 1 above.  
Hashemian further teaches wherein: the address generator includes a shift module configured to shift the encoded value based at least in part on a number of bits to produce a row number; (Examiner notes that the instant application does not contain an explicit definition of a row number and the row number may be interpreted to be the identifier for an entry in a table., where the extracted bits identify the row of TABLE III used to identify the address.  Hashemian, page 3, column 1, lines 15-20 disclose that the solution identifies the first 2 bits for the symbol c01 =01 by shifting 8 bits from the bitstream W=01111101 in order to locate the address of the data in the dictionary, where the extracted bits identify the row of TABLE III used to identify the address.  See also Hashemian, page 3, column 2, line 13 that discloses shifting is required to extract the data when decoding a symbol.) the accelerator further comprises a table read module configured to read an entry from the dictionary table based at least in part on the row number; (Hashemian, page 3, column 1 lines 20-21 that discloses that the extracted bits c01 are used to identify the symbol s2 in the symbol list for the encoded symbol.) and the output filter is configured to filter the entry to produce the decoded value.  (Hashemian, page 2, column 2 discloses the solution is directed to decoding (i.e filtering) an (encoded) input bitstream.)
The motivation to combine Hashemian into the existing combination is the same as set forth in claim 1 above.


Regarding claim 5, Sukhwani and Hashemian teaches all of the limitations of claim 1 above.  
Sukhwani further teaches wherein the memory is configured to store the dictionary table and at least one second dictionary table. (Sukhwani Fig. 2 and supporting para [0036] that discloses each accelerator may contain a first and second decompression logical connected to separate decompression tables. )


Regarding claim 6, Sukhwani and Hashemian teaches all of the limitations of claim 1 above.   Sukhwani further teaches wherein the decoded data is a fixed length data type.  (Sukhwani [0045] discloses that the data compressed may be made up of fixed sizes, where a page buffer is an example of a fixed length data type.)


Regarding claim 7,  Sukhwani and Hashemian teaches all of the limitations of claim 1 above.  Sukhwani further teaches wherein the dictionary table is byte-addressable.  (Sukhwani [0039] discloses the dictionary may be composed of data bytes and the data is accessed via the length and offsets, thus is byte-addressable)

Regarding claim 8, Sukhwani teaches A method, (Sukhwani [0024] discloses the invention is directed to apparatus, method, or a system.) comprising: reading a dictionary page from a storage device into a memory in an accelerator, (Sukhwani [0051] discloses that the dictionary is downloaded from the host into the dictionary buffers of the hardware accelerator, where the host is an example of a storage device given the host stores the dictionary.)
reading an encoded data page from the storage device; accessing the encoded value from the encoded data page; (Sukhwani [0035][-0036] discloses an accelerator that matches an input string against a dictionary and retrieves the input string’s decompressed representation into a page buffer.)
mapping the encoded value to the decoded value using the accelerator; and replacing the encoded value in the encoded data page with the decoded value to produce a decoded data page (Sukhwani [0035][-0036] discloses an accelerator that matches an input string against a dictionary and retrieves the input string’s decompressed representation into a page buffer.)
Sukhwani discloses the use of a dictionary to perform data compression, but not detail the contents of the dictionary.   Thus Sukhwani does not explicitly disclose the dictionary page mapping an encoded value with an encoded width to a decoded value with a decoded width;  wherein the accelerator is configured to support at least two different encoded widths.  
Hashemian, of a similar field of endeavor, further discloses the dictionary page mapping an encoded value with an encoded width to a decoded value with a decoded width; (Hashemian page 2, TABLE III that shows a code-length L value, which is an example of a decoded width used to compare extracted bits from the encoded value with the encoded width in the table III that corresponds to a decoded value.  Note that each decoded value is finite thus has a decoded size or decoded width.  See also Hashemian, page 2, column 2, line 40 through page 3, column 1, line 35 that explains how the code-length value is used to identify the symbol address so that the symbol may be extracted using the codeword.) 
wherein the accelerator is configured to support at least two different encoded widths.  Hashemian page 2, TABLE II that shows a plurality of code-length L values (3, 6, 7, and 8).   See also Hashemian, page 2, column 2, line 40 through page 3, column 1, line 35 for a detailed explanation of how the plurality of code widths are used to decode the codeword into an address of a symbol used to lookup the symbol.)
Sukhwani and Hashemian are in a similar field of endeavor as both relate to using data dictionaries to compress data.   Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed limitations to incorporate the Hashemian data dictionary implementation into the solution of Sukhwani that uses a data dictionary.   One would be motivated to do so in order to (Hashemian, page 3, column 2, Conclusions) provide a memory-efficient and high-speed search technique for encoding and decoding symbols using Huffman coding that reduces the dictionary table size compared to the original Huffman table and is also faster because of shorter searches.  Thus applying a known technique to a known device (method, or product) ready for improvement (i.e. applying Hashemian dictionary compression implementation to Sukhwani that implements dictionary compression)  to yield predictable results (Improved table size and search speeds).
The reasons for obviousness for combining Hashemian into Sukhwani in claims 9-14 are the same as detailed in claim 8 above.


Regarding claim 9, Sukhwani and Hashemian teaches all of the limitations of claim 8 above.   Sukhwani further teaches further comprising storing the decoded data page in a second memory in the storage device.  (Sukhwani Fig. 6 and supporting para [0051]-[0053] that discloses the system extracts data from row buffer 602 into uncompressed row buffer 609, where row buffer 609 is an example of a decoded data page in a second memory in the storage device and the row buffers may be pages.)


Regarding claim 10, Sukhwani and Hashemian teaches all of the limitations of claim 8 above.   Sukhwani further teaches further comprising sending the decoded data page to a second memory of a host machine. (Sukhwani Fig. 6 and supporting para [0051]-[0053] that discloses the system extracts data from row buffer 602 into uncompressed row buffer 609, where row buffer 609 is an example of a decoded data page in a second memory in the storage device and the row buffers may be pages.   Note that the decoder sends the decoded data to row buffer 609.)  


Regarding claim 11, Sukhwani and Hashemian teaches all of the limitations of claim 8 above.   Sukhwani further teaches wherein reading the dictionary page from the storage device includes: storing the dictionary page in a dictionary table in the memory in the accelerator; ((Sukhwani [0051] discloses that the dictionary is downloaded from the host inot the dictionary buffers of the hardware accelerator, where the host is an example of a storage device given the host stores the dictionary.)
Hashemian further teaches determining the encoded width of the encoded value; determining the decoded width of the decoded value; and configuring the accelerator to locate the decoded value based at least in part on the encoded value, the encoded width, and the decoded width.  (Hashemian, page 2, column 2, line 40 through page 3, column 1, line 35 that explains how the code-length value L shown in TABLE III is used to identify the symbol address so that the symbol may be extracted using the bits extracted from an input stream that is encoded.  The bits extracted from an input stream is an example of an encoded value.  The TABLE II entries using a code-length value L is an example of a decoded width.  Examiner notes that consistent with page 14, line 31 through page 15, line 1 the width of the decoded data may be interpreted to be the size of the entry in the data dictionary needed to contain pointers to the decoded data.   Since Hashemian examines the entry in TABLE III, Hashemian suggests that it knows and uses the size of the TABLE II entry, which is an example of a decoded width.)
The motivation to combining Hashemian into the existing combination is the same as set forth in claim 8 above.



Regarding claim 12, Sukhwani and Hashemian teaches all of the limitations of claim 11 above.   Sukhwani further teaches wherein configuring the accelerator to locate the decoded value based at least in part on the encoded value, the encoded width, and the decoded width includes: determining a number of bits representing a number of unique values stored in an entry of the dictionary table; (Hashemian TABLE III: CHT and supporting paras page 2, column 2, line 40 through page 3, column 1, line 35, where each code-length L represents the number of bits (3, 6, 7, and 8)  representing a number of unique values (S1 through S18) stored in an entry of the dictionary table since each unique value is stored in an entry in the dictionary table.
Hashemian further teaches shifting the encoded value based at least in part on the number of bits to produce a row number; (Examiner notes that the instant application does not contain an explicit definition of a row number and a row number may be interpreted to be the identifier for an entry in a table. Hashemian, page 3, column 1, lines 15-20 disclose that the solution identifies the first 2 bits for the symbol c01 =01 by shifting 8 bits from the bitstream W=01111101 in order to locate the address of the data in the dictionary.  See also Hashemian, page 3, column 2, line 13 that discloses shifting is required to extract the data when decoding a symbol.)
reading the entry from the dictionary table associated with the row number; and using the number of bits to filter the decoded value from the entry.  (Hashemian, page 2, column 2 discloses the solution is directed to decoding (i.e filtering) an (encoded) input bitstream.  Thus Hashemian, page 3, column 1, lines 15-35 that extracts the number of bits per the code-length L and does so in order to decode/filter an encoded bit stream.)
The motivation to combining Hashemian into the existing combination is the same as set forth in claim 8 above.


Regarding claim 13, Sukhwani and Hashemian teaches all of the limitations of claim 12 above.   
Hashemian further teaches wherein reading the entry from the dictionary table associated with the row number includes reading a second entry from the dictionary table associated with an adjacent row number.  (Hashemian page 1, column 2, lines 45-60 discloses that the tables of Hashemian are ordered according to the descending probability of the symbols. Hashemian, page 3, column 1, lines 15-35 discloses that the extracted c01 bits are compared by extracting adjacent rows of TABLE III and comparing the Augment Code-word C value to the extracted bits from the encoded bit string.   Thus when Hashemian reads row 2 of TABLE III it does so after reading row 1 of TABLE III and row 1 and row two are adjacent rows.)
The motivation to combining Hashemian into the existing combination is the same as set forth in claim 8 above.



Regarding claim 14,  Sukhwani and Hashemian teaches all of the limitations of claim 13 above.   
Hashemian further teaches wherein using the number of bits to filter the decoded value from the entry includes using the number of bits to filter the decoded value from the entry and the second entry.  (Hashemian page 1, column 2, lines 45-60 discloses that when the symbol s4 is extracted it uses the first code-length and when s5 to s7 are extracted it uses both the first and second code-length.   Thus code-length from entry 1 is the number of bits to filter the decoded value and is used when extracting/filtering the decode value form the first and second entries.)
The motivation to combining Hashemian into the existing combination is the same as set forth in claim 8 above.


Regarding claim 15, Sukhwani teaches An article, (Sukhwani [0024] discloses the invention is directed to apparatus, method, or a system where an apparatus is an example of an article) comprising a non-transitory storage medium, the non-transitory storage medium having stored thereon instructions that, when executed by a machine, result in: (Sukhwani [0030] discloses the accelerator may be a field-programmable gate array (FPGA) which is an example of non-transitory storage medium having a program that when executed causes the accelerator to execute the methods disclosed.  See also Sukhwani [0065] that discloses the program code may be embodied in a computer readable medium having computer readable program code embodied thereon.) 
reading a dictionary page from a storage device into a memory in an accelerator, (Sukhwani [0051] discloses that the dictionary is downloaded from the host into the dictionary buffers of the hardware accelerator, where the host is an example of a storage device given the host stores the dictionary.)
the dictionary page mapping an encoded value with an encoded width to a decoded value with a decoded width;  (Hashemian page 2, TABLE III that shows a code-length L value, which is an example of a decoded width used to compare extracted bits from the encoded value with the encoded width in the table III that corresponds to a decoded value.  Note that each decoded value is finite thus has a decoded size or decoded width.  See also Hashemian, page 2, column 2, line 40 through page 3, column 1, line 35 that explains how the code-length value is used to identify the symbol address so that the symbol may be extracted using the codeword.)
reading an encoded data page from the storage device; accessing the encoded value from the encoded data page; mapping the encoded value to the decoded value using the accelerator;  and replacing the encoded value in the encoded data page with the decoded value to produce a decoded data page, (Sukhwani [0035][-0036] discloses an accelerator that matches an input string against a dictionary and retrieves the input string’s decompressed representation into a page buffer, thus replacing the encrypted data with decrypted data.)

Sukhwani discloses the use of a dictionary to perform data compression, but does not detail the contents of the dictionary.   Thus Sukhwani does not explicitly disclose wherein the accelerator is configured to support at least two different encoded widths.  
Hashemian, of a  similar field of endeavor, further discloses wherein the accelerator is configured to support at least two different encoded widths.  (Hashemian page 2, TABLE II that shows a plurality of code-length L values (3, 6, 7, and 8).   See also Hashemian, page 2, column 2, line 40 through page 3, column 1, line 35 for a detailed explanation of how the plurality of code widths are used to decode the codeword into an address of a symbol used to lookup the symbol.   Thus the solution of Sukhwani that discloses an accelerator that performs compression using a dictionary in view of Hashemian that discloses the dictionary use two encoded width teaches an accelerator with program code (i.e. configured) that supports at least two different encoded widths. )
Sukhwani and Hashemian are in a similar field of endeavor as both relate to using data dictionaries to compress data.   Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed limitations to incorporate the Hashemian data dictionary implementation into the solution of Sukhwani that uses a data dictionary.   One would be motivated to do so in order to (Hashemian, page 3, column 2, Conclusions) provide a memory-efficient and high-speed search technique for encoding and decoding symbols using Huffman coding that reduces the dictionary table size compared to the original Huffman table and is also faster because of shorter searches.  Thus applying a known technique to a known device (method, or product) ready for improvement (i.e. applying Hashemian dictionary compression implementation to Sukhwani that implements dictionary compression)  to yield predictable results (Improved table size and search speeds).
The reasons for obviousness for combining Hashemian into Sukhwani in claims 16-20 are the same as detailed in claim 15 above.

Regarding claim 16, the combination of Sukhwani and Hashemian teaches all of the limitations of claim 15 above.  Sukhwani further teaches the non-transitory storage medium having stored thereon further instructions that, when executed by the machine, result in (Sukhwani [0065] that discloses the program code may be embodied in a computer readable medium having computer readable program code embodied thereon.)
storing the decoded data page in a second memory in the storage device. (Sukhwani Fig. 6 and supporting para [0051]-[0053] that discloses the system extracts data from row buffer 602 into uncompressed row buffer 609, where row buffer 609 is an example of a decoded data page in a second memory in the storage device and the row buffers may be pages.   Note that the decoder sends the decoded data to row buffer 609.)  


Regarding claim 17, the combination of Sukhwani and Hashemian teaches all of the limitations of claim 15 above.  Sukhwani further teaches the non-transitory storage medium having stored thereon further instructions that, when executed by the machine, result in (Sukhwani [0065]) sending the decoded data page to a second memory of a host machine.  (Sukhwani Fig. 6 and supporting para [0051]-[0053] that discloses the system extracts data from row buffer 602 into uncompressed row buffer 609, where row buffer 609 is an example of a decoded data page in a second memory in the storage device and the row buffers may be pages.   Note that the decoder sends the decoded data to row buffer 609.)  


Regarding claim 18,  the combination of Sukhwani and Hashemian teaches all of the limitations of claim 15 above. Sukhwani further teaches wherein reading the dictionary page from the storage device includes: storing the dictionary page in a dictionary table in the memory in the accelerator; (Sukhwani [0040] discloses that the accelerator may write the decoded data back to the main memory 422 of the host CPU using a direct memory access (DMA) operation.)
Hashemian further teaches determining the encoded width of the encoded value; determining the decoded width of the decoded value; and configuring the accelerator to locate the decoded value based at least in part on the encoded value, the encoded width, and the decoded width.   (Hashemian, page 2, column 2, line 40 through page 3, column 1, line 35 that explains how the code-length value L shown in TABLE III is used to identify the symbol address so that the symbol may be extracted using the bits extracted from an input stream that is encoded.  The bits extracted from an input stream is an example of an encoded value.  The TABLE II entries using a code-length value L is an example of a decoded width.  Examiner notes that consistent with page 14, line 31 through page 15, line 1 the width of the decoded data may be interpreted to be the size of the entry in the data dictionary needed to contain pointers to the decoded data.   Since Hashemian examines the entry in TABLE III, Hashemian suggests that it knows and uses the size of the TABLE II entry, which is an example of a decoded width.)
The motivation to combine Hashemian into the existing combination is the same as set forth in claim 15 above.


Regarding claim 19, the combination of Sukhwani and Hashemian teaches all of the limitations of claim 18 above. 
Hashemian further teaches wherein configuring the accelerator to locate the decoded value based at least in part on the encoded value, the encoded width, and the decoded width includes: determining a number of bits representing a number of unique values stored in an entry of the dictionary table; (Hashemian TABLE III: CHT and supporting paras page 2, column 2, line 40 through page 3, column 1, line 35, where each code-length L represents the number of bits (3, 6, 7, and 8)  representing a number of unique values (S1 through S18) stored in an entry of the dictionary table since each unique value is stored in an entry in the dictionary table.)
shifting the encoded value based at least in part on the number of bits to produce a row number (Examiner notes that the instant application does not contain an explicit definition of a row number and a row number may be interpreted to be the identifier for an entry in a table. Hashemian, page 3, column 1, lines 15-20 disclose that the solution identifies the first 2 bits for the symbol c01 =01 by shifting 8 bits from the bitstream W=01111101 in order to locate the address of the data in the dictionary.  See also Hashemian, page 3, column 2, line 13 that discloses shifting is required to extract the data when decoding a symbol.) 
reading the entry from the dictionary table associated with the row number; and using the number of bits to filter the decoded value from the entry.  (i.e. filtering) an (encoded) input bitstream.  Thus Hashemian, page 3, column 1, lines 15-35 that extracts the number of bits per the code-length L does so in order to decode/filter an encoded bit stream.)
The motivation to combine Hashemian into the existing combination is the same as set forth in claim 15 above.


Regarding claim 20,  the combination of Sukhwani and Hashemian teaches all of the limitations of claim 19 above. 
Hashemian further teaches wherein reading the entry from the dictionary table associated with the row number includes reading a second entry from the dictionary table associated with an adjacent row number. (Hashemian page 1, column 2, lines 45-60 discloses that the tables of Hashemian are ordered according to the descending probability of the symbols. Hashemian, page 3, column 1, lines 15-35 discloses that the extracted c01 bits are compared by extracting adjacent rows of TABLE III and comparing the Augment Code-word C value to the extracted bits from the encoded bit string.   Thus when Hashemian reads row 2 of TABLE III it does so after reading row 1 of TABLE III and row 1 and row two are adjacent rows.)
 The motivation to combine Hashemian into the existing combination is the same as set forth in claim 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138